Citation Nr: 0107956	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran has claimed entitlement to service connection for 
skin cancer.  He contends that his exposure to excessive 
sunlight and heat during his service with the U.S. Marine 
Corps in World War II in the South Pacific Theater of 
Operations resulted in his currently diagnosed skin cancer.  
The Board notes that the veteran was diagnosed with skin 
cancer about his ears as early as June 1998.  He underwent a 
personal hearing before the undersigned Board Member in 
January 2001, in which he testified that he was undergoing 
treatment for his skin cancer, and that he believed that his 
cancer was incurred as a result of his active service, as 
noted above.  

After his personal hearing, additional medical evidence was 
received from the veteran which included an undated statement 
by the veteran's treating VA physician who indicated that he 
had treated the veteran for skin cancer for over a year.  The 
treating physician briefly noted the types of duty performed 
by active duty military, and offered that as such duty is 
often performed outdoors, the veteran's "active duty service 
clearly has played a role in problems with sun-induced 
malignancies."  The Board observes that while the veteran 
was afforded a VA rating examination in January 1999, 
following receipt of his claim for service connection, that 
examination was largely limited to a discussion and 
evaluation of his service-connected disabilities, and did not 
address his diagnosed skin cancer.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 which has redefined 
VA's duty to assist in cases such as the one under 
consideration, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, on remand, the RO 
should consider whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
medical care providers who treated him 
for his skin cancer since the time of the 
last request for such documentation.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims file.  It 
is not necessary to obtain duplicate 
copies of treatment records already 
associated with the claims file.  If no 
additional relevant treatment records are 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate specialist, in order to 
determine the etiology of his diagnosed 
skin cancer.  All necessary studies 
and/or tests should be performed.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
Following a thorough review of the 
medical evidence contained in the 
veteran's claims file and a comprehensive 
clinical examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosed skin cancer 
is causally related to the veteran's 
military service.  If the veteran's skin 
cancer is not found to have been incurred 
as a result of his active service, or if 
such a determination cannot be made from 
the facts available, the examiner should 
so state.  All opinions rendered must be 
reconciled with all other relevant 
medical opinions of record.  A complete 
rationale for all opinions offered must 
be included in the typewritten 
examination report with references to the 
applicable evidence of record.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


